Johnson, Judge:
These appeals for reappraisement have been submitted for decision upon tbe following stipulation of counsel for tbe parties hereto:
IT IS HEREBY STIPULATED AND AGREED that the appraised value» of the merchandise involved in these cases, is equal to the price, at the time of-exportation of such merchandise to the United States, at which such or similar merchandise is freely offered for sale to all purchasers in the principal markets' of the country from which exported, in the usual wholesale quantities in the ordinary course of trade, for exportation to the United States, and that the foreign value of such or similar merchandise is no higher.
IT IS FURTHER STIPULATED AND AGREED that these cases be submitted on the foregoing stipulation.
On tbe agreed facts I find tbe export value, as tbat value is defined in section 402 (d) of tbe Tariff Act of 1930, to be tbe proper basis for tbe determination of tbe value of tbe mercbandise bere involved, and tbat sucb values are tbe appraised values.
Judgment will be rendered accordingly.